Citation Nr: 1027483	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from April 9, 
2002 to February 19, 2003 for a bilateral hearing loss. 

2.  Entitlement to a rating in excess of 30 percent, for a 
bilateral hearing loss from February 19, 2003 to December 9, 
2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1963 to 
October 1966. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.   

In an October 2006 decision, the Board denied entitlement to a 
rating in excess of 20 percent from April 9, 2002 to February 19, 
2003, and to a rating in excess 30 percent from February 19, 
2003.  A March 2009 Board decision vacated the October 2006 
decision, as it had been discovered that evidence pertinent to 
the Veteran's claim had been misfiled and not considered in the 
October 2006 Board decision thus requiring that decision to be 
vacated.  The case was remanded for further development.  

In a February 2003 rating decision, the RO granted an increased, 
30 percent, rating for hearing loss, effective February 19, 2003.  
In a subsequent May 2010 rating decision, the RO granting an 
increased, total, rating for hearing loss effective December 9, 
2009.  Despite the higher ratings established for hearing loss, 
the Veteran has not been awarded the highest possible rating for 
the entire appeal period.  As a result, he is presumed to be 
seeking the maximum possible benefit and his claim remains in 
appellate status.  See A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the time period from April 9, 2002 to February 19, 2003, 
bilateral hearing loss is manifested by no worse than Level IV 
hearing loss for VA purposes in the right ear and by no worse 
than Level VI hearing loss for VA purposes in the left ear.

3.  For the time period from February 19, 2003 to December 9, 
2009, bilateral hearing loss is manifested by no worse than Level 
IV hearing loss for VA purposes in the right ear and by no worse 
than Level VII hearing loss for VA purposes in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss have not been met for the time period 
from April 9, 2002 to February 19, 2003.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for bilateral hearing loss have not been met for the time period 
from February 19, 2003 to December 9, 2009.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for 
bilateral hearing loss was received in April 2002.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in October 2003 and April 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding the VCAA.  Thereafter, the claim 
was reviewed and a SSOC was issued in March 2010.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claim have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-connected 
bilateral hearing loss.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.



Law and Regulations for Bilateral Hearing Loss

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory acuity to 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2009).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

(CONTINUED ON NEXT PAGE)


Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of level I.  See 38 C.F.R. § 
4.85(f) (2009).

When the puretone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2009).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
likewise determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2009).   

Factual Background and Analysis

In March 2002, the Veteran was granted service connection for a 
bilateral hearing loss based on service treatment records 
indicating hearing loss during his discharge examination, and a 
February 2002 VA examination which found the Veteran's hearing 
loss was at least as likely as not related to his service.  

The Veteran underwent a VA audiological examination in a February 
2002, at which time the claims file was reviewed.  During the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
45
75
75
75
68
LEFT
25
75
70
70
75
73

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 80 percent in the left ear.

Applying these results to the Table VII chart (with the left ear 
being the "poorer" ear), a level IV for the right ear, combined 
with a level VI for the left ear, will result in a 20 percent 
compensation evaluation.

The Veteran submitted February 2002 correspondence from the 
Immigration and Naturalization Service (INS) and April 2002 
correspondence from the Office of Personnel Management (OPM).  
These letters informed the Veteran that he had failed to meet the 
medical/physical qualifications of an Immigration Inspector 
position, based on the results of his hearing and visual acuity 
tests, and his body mass index (BMI), blood pressure and 
readings.

Medical evidence obtained in connection with this appeal includes 
March 2003, October 2005, February 2008, and July 2009 audiograms 
performed by M. C., M.D., which reflects binaural hearing aids 
were recommended for the Veteran.  The audiometric evaluations 
were not interpreted by the examiner, and there is no specified 
frequency given for the 3000 Hz level.  Furthermore, no diagnosis 
was rendered.  Therefore, the report cannot be used in rating the 
Veteran's hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations of 
audiometric data).

VA outpatient treatment records dated between October 2002 and 
February 2004 were also received in connection with this appeal.  
These records reflect the Veteran underwent three additional VA 
audiological evaluations, in February 2003, March 2003 and July 
2003.  On all of these authorized audiological evaluations, pure 
tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
65
80
75
80
75
LEFT
50
75
70
75
80
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 60 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 75 and a speech discrimination of 70 
percent, in the right ear, will result in level VI hearing for 
that ear.  A puretone threshold average of 75 and a speech 
discrimination of 60 percent, in the left ear, will result in 
level VII hearing for that ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), a 
level VI for the right ear, combined with a level VII for the 
left ear, will result in a 30 percent compensation evaluation.

In a July 2005 VA progress note, the Veteran underwent an 
audiological evaluation.   Pure tone thresholds, in decibels, 
were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
60
75
75
70
70
LEFT
40
70
75
70
65
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 60 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 70 and a speech discrimination of 68 
percent, in the right ear, will result in level VI hearing for 
that ear.  A puretone threshold average of 70 and a speech 
discrimination of 60 percent, in the left ear, will result in 
level VII hearing for that ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), a 
level VI for the right ear, combined with a level VII for the 
left ear, will result in a 30 percent compensation evaluation.

In letters from D. D., N. S., and P. P. dated in September 2005, 
all reported that they know the Veteran and that they have 
noticed that his hearing has deteriorated in the last few years, 
often frustrating the Veteran. 

In his September 2005 letter, the Veteran indicated that has 
difficulty hearing words spoken to him or to another person with 
clarity.  He noted that when he is in a room with background 
noise he has difficulty hearing what is said and must ask the 
person to repeat themselves.  He also reported problems 
communicating on the telephone, watching television, or hearing a 
movie.  The Veteran further noted he experiences problems with 
his hearing aids.   

In this case, the Board finds that the continuation of previously 
assigned 20 percent disability rating for the time period from 
April 9, 2002 to February 19, 2003, is proper based upon the 
February 2002 VA audiometric examination report, as mechanically 
applied to the relevant tables.  Evidence of record does not 
reflect impaired hearing acuity levels which would warrant the 
assignment of a higher evaluation for bilateral hearing loss for 
this time period. 

For the time period from February 19, 2003 to December 9, 2009, 
the Board finds that the continuation of previously assigned 30 
percent disability rating for the time period from April 9, 2002 
to February 19, 2003, evaluation is proper based upon the 
February 2003, March 2003 and July 2003 VA audiometric 
examination reports, as mechanically applied to the relevant 
tables.  Evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of a higher 
evaluation for bilateral hearing loss for this time period. 

Table VIa was considered; however, its application will not 
result in a higher evaluation.  Consideration of section 4.86(b) 
is not warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 db or less at 1000 Hz and a 
puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).

The Board acknowledges the difficulties that the Veteran has with 
his hearing acuity.  However, the ratings for hearing loss are 
based on a mechanical application of the tables provided by law; 
the Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Board has considered the Veteran's contention that since he 
was denied employment because of his hearing impairment, he is 
qualified for extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2009).  While the Board sympathizes 
with the Veteran, we find that the medical evidence associated 
with his claim does not present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.

In this regard, it has not shown that the Veteran's bilateral 
hearing loss has resulted in frequent periods of hospitalization 
or a marked interference with employment (i.e., beyond that 
contemplated in the assigned rating).  Although the Veteran's 
bilateral hearing loss was noted to have some impact on his 
employability, this impact was adequately compensated by the 30 
percent evaluation assigned prior to December 9, 2009.  The Board 
observes further that the Veteran's denial of employment as an 
Immigration Inspection Officer was due in part to a failure to 
meet other medical/physical qualifications, other than hearing 
acuity; specifically, body mass index, blood pressure, and depth 
perception ability.  The Veteran's hearing loss, by itself, does 
not present an exceptional or unusual disability picture.  
Moreover, the Board notes that during his May 2004 VA 
psychological examination, the Veteran indicated he has able to 
secure employment as a security guard.  Therefore, further 
consideration of the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (1) is not 
required.  See Ship wash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).

Under the circumstances, the Board concludes the levels of 
disability shown do not warrant disability ratings in excess of 
20 percent for the period between April 9, 2002 and February 19, 
2003; and in excess of 30 percent beginning in February 2003.  
With due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the time 
period under consideration.


ORDER

Entitlement to a rating in excess of 20 percent from April 9, 
2002 to February 19, 2003, is denied. 

Entitlement to a rating in excess of 30 percent, for bilateral 
hearing loss from February 19, 2003 to December 9, 2009, is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


